Exhibit 10.8(a)

NUVOLA, INC.

2015 INCENTIVE STOCK PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

FOR

[insert name of optionee here]

Agreement

1. Grant of Option. Nuvola, Inc. (the “Company”) hereby grants, as of
[            ] (“Date of Grant”), to [            ] (the “Optionee”) an option
(the “Option”) to purchase up to [            ] shares of the Company’s common
stock, $0.001 par value per share (the “Shares”), at an exercise price per share
equal to $[            ] (the “Exercise Price”). The Option shall be subject to
the terms and conditions set forth herein. The Option is being granted pursuant
to the Company’s 2015 Incentive Stock Plan (the “Plan”), which is incorporated
herein for all purposes. The Option is a Non-Qualified Stock Option, and not an
Incentive Stock Option. The Optionee hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by all of the terms and conditions hereof and
thereof and all applicable laws and regulations.

2. Definitions. Unless otherwise provided herein, terms used herein that are
defined in the Plan and not defined herein shall have the meanings attributed
thereto in the Plan.

3. Exercise Schedule. Except as otherwise provided in Sections 6 or 9 of this
Agreement, or in the Plan, the Option is exercisable in installments as provided
below, which shall be cumulative. To the extent that the Option has become
exercisable with respect to a percentage of Shares as provided below, the Option
may thereafter be exercised by the Optionee, in whole or in part, at any time or
from time to time prior to the expiration of the Option as provided herein. The
following table indicates each date (the “Vesting Date”) upon which the Optionee
shall be entitled to exercise the Option with respect to the percentage of
Shares granted as indicated beside the date, provided that the Continuous
Service of the Optionee continues through and on the applicable Vesting Date:

Percentage of Shares                     Vesting Date

Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of the Optionee’s Continuous Service, any unvested portion of the
Option shall terminate and be null and void.

4. Method of Exercise. The vested portion of this Option shall be exercisable in
whole or in part in accordance with the exercise schedule set forth in Section 3
hereof by written notice which shall state the election to exercise the Option,
the number of whole Shares in respect of

 

1



--------------------------------------------------------------------------------

which the Option is being exercised, and such other representations and
agreements as to the holder’s investment intent with respect to such Shares as
may be required by the Company pursuant to the provisions of the Plan. No
fractional Shares may be exercised pursuant to the Option. Such written notice
shall be signed by the Optionee and shall be delivered in person or by certified
mail to the Secretary of the Company. The written notice shall be accompanied by
payment of the Exercise Price. This Option shall be deemed to be exercised after
both (a) receipt by the Company of such written notice accompanied by the
Exercise Price and (b) arrangements that are satisfactory to the Committee in
its sole discretion have been made for Optionee’s payment to the Company of the
amount, if any, that is necessary to be withheld in accordance with applicable
Federal or state withholding requirements. No Shares shall be issued pursuant to
the Option unless and until such issuance and such exercise shall comply with
all relevant provisions of applicable law, including the requirements of any
stock exchange upon which the Shares then may be traded.

5. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee: (a) cash;
(b) check; or [(c) to the extent permitted by the Committee, with Shares owned
by the Optionee, or the withholding of Shares that otherwise would be delivered
to the Optionee as a result of the exercise of the Option] [or] [(d) pursuant to
a “cashless exercise” procedure, by delivery of a properly executed exercise
notice together with such other documentation, and subject to such guidelines,
as the Committee shall require to effect an exercise of the Option and delivery
to the Company by a licensed broker acceptable to the Company of proceeds from
the sale of Shares [or a margin loan] sufficient to pay the Exercise Price and
any applicable income or employment taxes], [or (e) such other consideration or
in such other manner as may be determined by the Committee in its absolute
discretion].

6. Termination of Option.

(a) General. Any unexercised portion of the Option shall automatically and
without notice terminate and become null and void at the time of the earliest to
occur of the following:

(i) unless the Committee otherwise determines in writing in its sole discretion,
three months after the date on which the Optionee’s Continuous Service is
terminated other than by reason of (A) by the Company or a Related Entity for
Cause, (B) a Disability of the Optionee as determined by a medical doctor
satisfactory to the Committee, or (C) the death of the Optionee;

(ii) immediately upon the termination of the Optionee’s Continuous Service by
the Company or a Related Entity for Cause;

(iii) twelve months after the date on which the Optionee’s Continuous Service is
terminated by reason of a Disability as determined by a medical doctor
satisfactory to the Committee;

(iv) twelve months after the date of termination of the Optionee’s Continuous
Service by reason of the death of the Optionee;

 

2



--------------------------------------------------------------------------------

(v) the [tenth] anniversary of the date as of which the Option is granted[.] [;
or]

(vi) [immediately in the event that the Optionee shall file any lawsuit or
arbitration claim against the Company or any Subsidiary, or any of their
respective officers, directors or shareholders.]

[(b) Cancellation. To the extent not previously exercised, (i) the Option shall
terminate immediately in the event of (A) the liquidation or dissolution of the
Company, or (B) any reorganization, merger, consolidation or other form of
corporate transaction in which the Company does not survive or the Shares are
exchanged for or converted into securities issued by another entity, or an
affiliate of such successor or acquiring entity, unless the successor or
acquiring entity, or an affiliate thereof, assumes the Option or substitutes an
equivalent option or right pursuant to Section 10(c) of the Plan, and (ii) the
Committee in its sole discretion may by written notice (a “Cancellation Notice”)
cancel, effective upon the consummation of any transaction that constitutes a
Change in Control, the Option (or portion thereof) that remains unexercised on
such date. The Committee shall give written notice of any proposed transaction
referred to in this Section 6(b) a reasonable period of time prior to the
closing date for such transaction (which notice may be given either before or
after approval of such transaction), in order that the Optionee may have a
reasonable period of time prior to the closing date of such transaction within
which to exercise the Option if and to the extent that it then is exercisable
(including any portion of the Option that may become exercisable upon the
closing date of such transaction). The Optionee may condition his exercise of
the Option upon the consummation of a transaction referred to in this Section
6(b).]

7. Transferability. Unless otherwise determined by the Committee, the Option
granted hereby is not transferable otherwise than by will or under the
applicable laws of descent and distribution, and during the lifetime of the
Optionee the Option shall be exercisable only by the Optionee, or the Optionee’s
guardian or legal representative. In addition, the Option shall not be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and the Option shall not be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign, negotiate, pledge or
hypothecate the Option, or in the event of any levy upon the Option by reason of
any execution, attachment or similar process contrary to the provisions hereof,
the Option shall immediately become null and void. The terms of this Option
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.

8. No Rights of Stockholders. Neither the Optionee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares
purchasable or issuable upon the exercise of the Option, in whole or in part,
prior to the date on which the Shares are issued.

9. [No] Acceleration of Exercisability of Option.

[(a) Acceleration Upon Certain Terminations or Cancellations of Option. This
Option [shall] [shall not] become immediately fully exercisable in the event
that, prior to the termination of the Option pursuant to Section 6 hereof,
(i) the Option is terminated pursuant to Section 6(b)(i) hereof, or (ii) the
Company exercises its discretion to provide a Cancellation Notice with respect
to the Option pursuant to Section 6(b)(ii) hereof.]

 

3



--------------------------------------------------------------------------------

[(b) Acceleration Upon Change in Control. This Option [shall] [shall not] become
immediately fully exercisable in the event that, prior to the termination of the
Option pursuant to Section 6 hereof, and during the Optionee’s Continuous
Service, there is a “Change in Control”, as defined in Section 9(b) of the
Plan.]

[(c) Exception to Acceleration Upon Change in Control. Notwithstanding the
foregoing, if in the event of a Change in Control the successor company assumes
or substitutes for the Option, as determined in accordance with
Section 10(c)(ii) of the Plan, the vesting of the Option shall not be
accelerated as described in Section 9(b). [Notwithstanding the foregoing, in the
event of a termination of the Optionee’s employment with the Company (if it is
the surviving entity in the Change in Control) or the successor company (other
than by the surviving company for Cause or by the Optionee without Good Reason)
within 24 months following such Change in Control, the Option shall be
accelerated as described in paragraph (b) of this Section 9.]

10. No Right to Continued Employment. Neither the Option nor this Agreement
shall confer upon the Optionee any right to continued employment or service with
the Company.

11. Law Governing. This Agreement shall be governed in accordance with and
governed by the internal laws of the State of Nevada.

12. Interpretation / Provisions of Plan Control. This Agreement is subject to
all the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan adopted by the Committee as may be in
effect from time to time. If and to the extent that this Agreement conflicts or
is inconsistent with the terms, conditions and provisions of the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.
The Optionee accepts the Option subject to all of the terms and provisions of
the Plan and this Agreement. The undersigned Optionee hereby accepts as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan and this Agreement.

13. Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at 7333 E. Doubletree Ranch Road,
Suite D-250, Scottsdale, Arizona 85258, or if the Company should move its
principal office, to such principal office, and, in the case of the Optionee, to
the Optionee’s last permanent address as shown on the Company’s records, subject
to the right of either party to designate some other address at any time
hereafter in a notice satisfying the requirements of this Section.

14. Section 409A.

(a) It is intended that the Option awarded pursuant to this Agreement be exempt
from Section 409A of the Code (“Section 409A”) because it is believed that
(i) the Exercise Price may never be less than the Fair Market Value of a Share
on the Date of Grant and the number of shares subject to the Option is fixed on
the original Date of Grant, (ii) the transfer or exercise

 

4



--------------------------------------------------------------------------------

of the Option is subject to taxation under Section 83 of the Code and Treas.
Reg. 1.83-7, and (iii) the Option does not include any feature for the deferral
of compensation other than the deferral of recognition of income until the
exercise of the Option. The provisions of this Agreement shall be interpreted in
a manner consistent with this intention, and the provisions of this Agreement
may not be amended, adjusted, assumed or substituted for, converted or otherwise
modified without the Optionee’s prior written consent if and to the extent that
such amendment, adjustment, assumption or substitution, conversion or
modification would cause the award to violate the requirements of Section 409A.

(b) Notwithstanding the foregoing, the Company does not make any representation
to the Optionee that the Option awarded pursuant to this Agreement is exempt
from, or satisfies, the requirements of Section 409A, and the Company shall have
no liability or other obligation to indemnify or hold harmless the Optionee or
any Beneficiary for any tax, additional tax, interest or penalties that the
Optionee or any Beneficiary may incur in the event that any provision of this
Agreement, or any amendment or modification thereof or any other action taken
with respect thereto, that either is consented to by the Optionee or that the
Company reasonably believes should not result in a violation of Section 409A, is
deemed to violate any of the requirements of Section 409A.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
[            ] day of [            ], [            ].

 

    COMPANY: NUVOLA, INC., a Nevada corporation By:  

 

  [                    ]

The Optionee acknowledges receipt of a copy of the Plan and represents that he
or she has reviewed the provisions of the Plan and this Option Agreement in
their entirety, is familiar with and understands their terms and provisions, and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and the Option Agreement. The Optionee further represents that he or she
has had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement.

 

Dated:                        OPTIONEE:   By:  

 

    [                    ]

 

6